DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiernan (U.S. Patent No. 3,909,092) in view of Stair (U.S. Patent No. 6,015,198), Cummings (U.S. Patent No. 3,345,118), Longtin (U.S. Design Patent No. D329,944) and Allison (U.S. Patent No. 5,209,386).
Kiernan discloses a cargo container (10) for resting on a seat of a vehicle, the cargo container comprising: an upper portion (16) defining a first internal storage space and comprising a first bottom panel configured to rest on the seat of the vehicle, wherein the upper portion has a first depth corresponding with a depth of the seat and further comprises at least one door (14) openable to provide access to the first internal storage space and closable to restrict access to the first internal storage space; a leg portion (18) extending from the upper portion, wherein the leg portion has a second depth less than the first depth of the upper portion and the leg portion is sized to engage a floor of the vehicle when the first bottom panel is resting on the seat of the vehicle (Fig. 4); wherein the at least one door forms at least part of at least one a front panel, wherein the container has a first side panel (24) and second side panel (26) opposite one another and a back panel extending uprightly from the first bottom panel transversely from the first side panel (Fig. 2), wherein the leg portion comprises a front panel and the at least one door forms at least part of the front panel of the leg portion (Fig. 1), wherein the leg portion defines a second internal storage space, further comprising at least one organizational structure (38, 40) disposed within the cargo container to facilitate organization of cargo within the cargo container, wherein the organizational structure at least one of subdivides the first internal storage space, isolates the first internal storage space from a second internal storage space defined by the leg portion, and subdivides the second internal storage space (Fig. 4), and wherein the door is hinged (58). Note that the recitation of the two seats in tandem is being treated as an intended use because the claims are drawn to a cargo container and not the combination of a container and vehicle.
Kiernan fails to teach a seatbelt engagement feature coupled to the upper portion and configured to engage a seatbelt for the seat of the vehicle, wherein the seatbelt engagement feature forms a passthrough/coupling to allow the seatbelt to pass, and be secured, through the cargo container to restrain the cargo container relative to the seat, wherein the at least one door comprises a side door disposed on at least one of a first side panel and a second side panel of the cargo container about a hinge axis that is parallel to a back panel to access at least one of the first internal storage space and the second internal storage space, and further comprising a port disposed in at least one of the upper portion and the leg portion, wherein the first bottom panel is disposed at an obtuse angle relative to a first back panel, and wherein when the first bottom panel is resting on the seat surface of a vehicle, the upper portion extends from the seating surface up to at least an upper extent of a headrest.
Stair teaches that it is known in the art to manufacture a container with a seatbelt engagement feature (38) with a passthrough/coupling (40) for securing the container.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with an engagement feature, as taught by Stair, in order to secure the container to a seat.
Cummings teaches that it is known in the art to manufacture a container with multiple doors and ports with hinge axes (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with doors and ports of different walls of the container, so that the container interior could be accessed from different places.
Longtin teaches that it is known in the art to manufacture a container wherein a first bottom panel is disposed at an obtuse angle relative to a first back panel (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with an obtuse angle, so that the container could fit in different shaped areas.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the contain portions with different sizes as claimed, in order to change what items could be stored in the container, in order to fit the container in different areas and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the hinge axis to be non-parallel to the first bottom panel since Longtin teaches that the panels can have different orientations and since a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Allison teaches that it is known in the art to manufacture a vehicle cargo container wherein when a first bottom panel is resting on a seat surface of a vehicle, an upper portion extends from the seating surface up to at least an upper extent of a headrest (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container to extend up to a headrest, in order to adjust the storage capacity of the container and since such a modification would be a change in size of an existing component.
	
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 15 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733